DETAILED ACTION
	Claims 1-4, 10-15 are pending.  Claims 12-15 are cancelled by examiners amendment as being drawn to an invention that was nonelected without traverse in reply filed 05-26-2022.
All previously asserted prior art rejections are withdrawn in favor of allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 12-15 are cancelled.

	Allowable Subject Matter
Claims 1-4, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a proton conductor made of a perovskite that is ABMO, wherein a hydrogen electrode comprises nickel at a ratio of less than 1.2 at% relative to the ABM elements.
Prior art Irvine teaches a perovskite proton conductor made of the claimed ABMO material.  Irvine does not teach that the hydrogen electrode has a nickel content in the claimed range and applicant has provided persuasive arguments that the claimed range is critical.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729